Mr. Justice Brown delivered the opinion of the court. This cause was first passed on in this court February 25, 1904, and again on March 16, 1911. It was taken to the Supreme Court after the last judgment of this court. The Supreme Court reversed the judgment of this court on February 23, 1912 (235 Ill. 365), and remanded the cause to this court “with directions to recite the facts in its final order upon which the judgment of reversal is predicated, and if it shall still be of the opinion that the final judgment should be entered in that court, to so enter it.” This court is still of that opinion. It has recited the facts in its final order on which the judgment of reversal is predicated, and now refiles its opinion of March 16, 1911 (already reported in 160 Ill. App. 93), changed only in the statement in the last paragraph of the opinion of the amount of interest which is included in the judgment which is now entered. Reversed and judgment here for $3,307.87.